Citation Nr: 0024282	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  98-12 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for chronic skin disorder 
of the hands and feet, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1967 to 
March 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Montgomery Regional Office (RO) April 1997 rating decision 
which increased the rating of the service-connected skin 
disorder of the hands and feet from 0 to 10 percent.


REMAND

The veteran's claim of an increased rating for the service-
connected skin disability is well grounded as it is capable 
of substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This is based on his assertion that the impairment 
resulting therefrom has increased in severity.  Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  If a claim is well 
grounded, VA has a duty to assist in developing facts 
pertinent to the claim to include a thorough contemporaneous 
VA examination.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).

The veteran's increased rating claim, submitted with color 
photographs depicting the areas affected by his service-
connected skin disorder, and private medical records from 
July to August 1996 (documenting treatment for his skin 
disability), was received in February 1997.  Based on such 
evidence and without scheduling a contemporaneous VA 
dermatological examination, the RO concluded that his 
service-connected skin disorder flared-up in July and August 
1996, and increased the rating assigned from 0 to 10 percent.  
However, the record of treatment in July and August 1996, 
indicates that the skin disorder (diagnosed as 
eczema/psoriasis) represented a chronic problem which was 
aggravated by various factors to which the veteran was 
routinely exposed, that the disorder did not respond well to 
treatment, and that full resolution of the problems was 
"highly unlikely."  

In July 1998, the veteran submitted letters from his spouse 
and work supervisor, indicating that his skin disorder had 
been very noticeable for several years, and that it was 
bothersome and painful.  

At his Travel Board hearing in July 2000, the veteran 
testified that his skin disorder caused constant pain and 
itching, and recurrent scaling and bleeding, noting that the 
symptoms were not alleviated by the numerous creams and 
medication with which he treated the disorder.

When a veteran claims that a disability is worse than when 
originally rated, and the available evidence is inadequate to 
evaluate the current state of the condition, VA must provide 
a new examination.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  In this case, the veteran was not afforded VA 
dermatological examination in response to his increased 
rating claim, and the most recent VA compensation and pension 
examination was performed in 1990.  Thus, a thorough, 
contemporaneous VA dermatological examination should be 
conducted to assess the current severity of the service-
connected skin disorder of the hands and feet.  It should be 
noted that neither the veteran nor the Board may make medical 
determinations.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected skin disorder 
since February 1997.  After any 
necessary authorizations are obtained 
from the veteran, copies of complete 
relevant VA or private reports of 
treatment (not already of record) should 
be obtained and added to the claims 
folder.

2.  The veteran should be afforded VA 
dermatological examination to determine 
the severity of his service-connected 
skin disorder of the hands and feet.  
The claims file must be made available 
to the examiner for review in 
conjunction with the examination.  Any 
testing and/or clinical studies deemed 
necessary should be performed.  The 
examiner should describe the veteran's 
service-connected dermatologic 
disability in terms of (1) the extent 
of the area of the body involved 
(exposed or unexposed surface/a large 
or small area); (2) the presence and 
severity of lesions, including 
ulcerations, disfigurement, swelling, 
the extent of any exfoliation, 
crusting, exudation, or itching, if 
any; (3) the extent of any scarring; 
and (4) whether there are any systemic 
or nervous manifestations, including 
pain.  

3.  The RO should specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1) (1999).  See Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996) (the 
Board is precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should review the examination 
report and other development requested 
above to ensure compliance with this 
remand.  If any development requested is 
not accomplished, remedial action should 
be taken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  
The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


